   Case 4:19-mj-00075-DEM Document 1 Filed 05/30/19 Page 1 of 3 PageID# 1
                                                                                      PlUlb
                       IN THE UNITED STATES DISTRICT COURT
                                                                                    MAY 3 C 2019
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                            c'-f-nk. J.S. c.s'nicT court
                                NEWPORT NEWS DIVISION                                  "Oi   VA


UNITED STATES OF AMERICA
                                                         CASE NO.
             vs.

                                                        COURT DATE: June 12,2019
JAMAL A. DUNN


                                CRIMINAL INFORMATION



                                       CHARGE ONE

                             (Misdemeanor) Ticket No. 7974403


THE UNITED STATES ATTORNEY CHARGES:

That on or about March 31,2019, at Langley Air Force Base, Virginia, on lands acquired for the
use ofthe United States, within the special maritime and territorial jurisdiction ofthe United
States and in the Eastern District of Virginia, the defendant, JAMAL A. DUNN,did intentionally
assault AUGUSTUS WILLIAMS by shoving victim and attempting to strike victim with a
punch. (In violation of Title 18, United States Code Section 113(5)).



                                                          G.ZACHARY TERWILLIGER
                                                          United States Attorney


                                                  BY:
                                                  Jere»i5^Nf
                                                  Social Assistant United States Attorney
                                                  Attorney for the United States
                                                  United States Attorney's Office
                                                  Fountain Plaza Three, Suite 300
                                                  721 Lakefront Commons
                                                  Newport News Virginia 23606
                                                  Phone:(757)225-8512
                                                  Email: jeremy.skinner@us.af.mil
Case 4:19-mj-00075-DEM Document 1 Filed 05/30/19 Page 2 of 3 PageID# 2




                                NEWS.VIRGINIA
                        NEWPORT DISTRICT COURT

                         2011 HAY 29 P 3: I L|
                           received
   Case 4:19-mj-00075-DEM Document 1 Filed 05/30/19 Page 3 of 3 PageID# 3


                                CERTIFICATE OF SERVICE


I, Jeremy M. Skinner, hereby certify that on May 29,2019,1 caused a true and correct copy of
the foregoing criminal information to be mailed to the defendant,JAMAL A.DUNN.




                                                            G.ZACHARY TERWILLIGER
                                                            United States Attorney




                                                   Jerenn
                                                   Speeim A^istant United States Attorney
                                                     tomey for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakefront Commons
                                                  Newport News Virginia 23606
                                                  Phone:(757)225-8512
                                                   Email: jeremy.skinner@us.af.mil
